Title: To Alexander Hamilton from William Heth, 20 November 1791
From: Heth, William
To: Hamilton, Alexander



Shillelah [Virginia] 20th. Novr. 1791
Dear Sir

Your private favor of the 10th. Inst found me at home. The death of a most tenderly beloved, & only daughter and the Peculiarly distressing situation of my dear companion in affliction, has chiefly confined me here for three weeks past. There has been but little to do at the Office.

In conceiving that, I had reasons for apologising in the manner I did, for the frequency of my observations; you were right. But you were very wide of the true cause. I never looked for replys to many of my letters. To questions only, I expected answers. But my dear Sir, I dont know, whether I can venture, even in this private way, to tell you why my latter communications have been made with so much reluctance, and that, since June last, I have discontinued making notes on the operations of the Revenue laws, and of such articles, as appeard to be proper objects for higher duties, and of transmitting my observations thereon, as formerly: Because, I have some reason to suspect that the contents of certain letters written by me in May last, as well as I recollect—if not of one of my private letters also, hath been communicated by a certain Clerk in your Office, to a Collector in this State. However, as it is my present intention to see you in January or Feby next I will then, inform you fully of those circumstances, which will enable you to Judge of the propriety of my Suspicions. At present allow me only to say, that, two of my brother Collectors in June last, insinuated to me that my voluminous letters to you, were very troublesome & disagreeable. One of them observed that “by my writing so much, I should be little attended to.” The other declaring, with some degree of self approbation that, “he had written but one letter since he had been in Office”—meaning I suppose a letter of observations remarks &c &c. At another conversation, on my Saying that I had perhaps consumed as much paper in pointing out the defects & imperfections of the coasting act, as all my fees under it would purchase—& that I had got quite tired of abusing it—he replyd with a laugh that “he understood” or “that the fear was, that I had long since tired you with my correspondence.” These observations were made to me in a manner which clearly indicated an opinion that I had considered myself as a man of more information & consequence, in the line of my duty, than any body else, and that, I should be full as well esteemed by you, if was less communicative. However sensibly this Idea, affected my feelings—Yet, having ever entertained the most humble opinion of my abilities & consequence, I was readily enough, disposed to think that, their opinions were very Just: especially when I recollected that, I had not received any answers from you on subjects & to questions which appear to me of importance sufficient to require an immediate reply. Such for Instance, as my earnestly beging last spring to be favord with your construction of the short law respecting Lead “printed & stained or colourd goods—or manufactures of cotton or of linen or both.” (This may not be a correct quotation as it is from Memory. The law is Still differently construed by the Collectors.) I therefore determind never to trouble you as I had done—but barely do my duty—answer such questions as you might ask, &, like my neighbours, trudge thru the business of my office, with as little trouble to myself as possible. But I found, after a long struggle that my pride—ambition—Zeal for the public service,—or, call it what you will—would not suffer me to remain altogether in so negative a character. Hence it was, that I made apologies for some of the many observations which had occur’d to me & which my duty told me was indispensible. You may easily guess the relief which yo⟨ur⟩ present polite, & condescending favor has given to my feelings.
Mr. Campbell, our present Attorney for this District, has confirmd the opinion of Mr. Nelson respecting certain fees under the coasting act. To this gentlemans great talents & abilities you are doubtless no stranger. His reasonings thereon I will transmit to you, with my first Official letter.
I am Dear sir,   With the highest respect   & most sincere affection Yr very hbe st
W Heth The HnbleColo Alex Hamilton
